Title: To James Madison from Jonathan Robinson, 8 December 1811 (Abstract)
From: Robinson, Jonathan
To: Madison, James


8 December 1811, Washington. Recommends Thomas Hall Storm of New York, now acting as U.S. chargé d’affaires at Tripoli, for consul there. “Altho he has been in Europe for the last 7 years … and I have not a Personal acquaintance yet from the very Respectable Station his father and all his Family Connections stand in at New York … I am convinced he is a very worthy character. Mr. Davis I learn has resignd that office and it would be very gratifying to Col Storm if his Son can be appointed.” Refers JM to Gallatin for confirmation that Storm has an “excellent Reputation and is a Sincere friend to the Administration.”
